Title: To James Madison from John Armstrong, 18 September 1809
From: Armstrong, John
To: Madison, James


Private
Dear Sir;
Paris 18th of September 1809.
A letter from the Emperor of the 9th instant Says, “I shall soon be at Paris and shall bring with me a beautiful female, called Peda. I am much satisfied with what has been done in Germany, and as to Poland, there is a perfect understanding between us and Russia.” Of the terms which have been either offered or accepted, on this occasion, we know nothing certainly, but rumor says, that Napoleon demands every thing belonging to Austria on the right bank of the Danube, and insists, that Bohemia be given to the Grand Duke of Wurtzburg, and Gallicia to the King of Saxony. If such should be the conditions of peace, Francis must be a very sincere lover of it. How unlike Maria Th[e]resa! In what way a termination of the war, so fortunate and agrandising for france, may effect our business, is yet to be seen? Reasoning from past events, it will not be propitious. The danger is, that an adherence to the present system will be both quickened and increased by an additional power to enforce it. The last note from Mr. Champagny does not look like yeilding, and this was written with the certain prospect of what is about to happen in Austria. (Possessed as you are of all the facts necessary to the forming of a correct judgement, I will offer nothing in the way of opinion—excepting, that were you to declare war against both France and England, you would immediately re-establish peace with the former. This has some what the air of paradox, but it is not the less true.[)] Between you and England there appears to be a political gulph, wide as the ocean that seperates you—because it is one of principles which human ingenuity cannot get over. Between you and france nothing of the kind exists. Nay, your principles are the same, & she would immediately return to the practice of them, if she saw you disposed to asert them by force of arms. I need not follow this idea whither it necessarily leads, to an examination of the comparative advantages of peace or war with one or other of these powers. These you will be much better able to estimate than I can—besides, having touched this subject in a former letter (by Mr. Cole) there is the less propriety in my doing it now. You will excuse my saying a few words on two other subjects, in which my own interests are uppermost.
1st. If my standing here had not been personally good, the publications of the last spring entitled, Suppressed documents &c. would have done much mischief. Many copies of them were sent to the foreign department, accompanied by proofs of genuine[ne]ss derived as was said, from the silence of Government both with regard to this publication itself & the compiler of it. The storm has however blown over and without doing any positive harm, public or private, but still, leaving behind it a disposition to mark more attentively than hitherto, any Similar circumstance. This will suggest the propriety of recalling the documents submitted to Congress before copies of them can be made, or what might be still safer, the giving only extracts from them. I have no fear that any thing I have said, or shall say, can be disproved, but Lord Mansfield’s doctrine of libel, is not only the doctrine of an English Tory, but of all princes and potentates who claim under the tenure of divine right, and who have unlimited power to punish offences against it.
2d. You know that I have with me my whole family, a wife and seven children and that a winters passage across the Atlantic, is not always commodious or safe. Under these circumstances, will it be unreasonable to ask, that a ship Armed or unarmed, as you may think proper, be sent for me in the spring, and that she be directed to come to Havre? The propriety of this destination, will I know depend upon what may be the state of our political relations at the time with England, and the request is of course subject to that consideration.

19 Sept. I this day received an invitation, which I could not resist, from Mr. Fouché (now Duke of Feltré) to address a note to him on the impolicy of the Imperial System with regard to neutral commerce The object is, to furnish himself with an occasion for examining the question officially, and for making a representation to the Emperor upon it. His various duties as Minister of Police and Minister of the Interior (for he is now both) give him the means of presenting the subject under aspects entirely new and highly interesting, and which arise from the tranquility and prosperity of the Empire. I cannot say that I hope much from this new experiment, but neither did I believe myself justified in omitting it. You shall have the result by the ship that will sail, about the middle of the next month. In the mean time, it ought not to retard any other measure, which the actual state of things may render adviseable. I enclose with this two letters—the one, from Mr. Short, the other, from Gen. lafayette and am, dear sir, with the truest attachment & respect, Your Most Obed. hum servant
John Armstrong.
